Citation Nr: 1108421	
Decision Date: 03/03/11    Archive Date: 03/17/11	

DOCKET NO.  07-20 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, claimed as secondary to service-connected schizophrenia.

2.  Entitlement to service connection for a chronic back disorder, on a direct basis, or as secondary to service-connected schizophrenia.

3.  Entitlement to service connection for a chronic skin disorder, on a direct basis, or as secondary to service-connected schizophrenia (or medication therefor). 

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus.

5.  Entitlement to service connection for a chronic eye disorder, to include glaucoma (eye pressure), claimed as secondary to diabetes mellitus.

6.  Entitlement to service connection for a chronic foot disorder, to include nail/skin and/or surgery of the feet, claimed as secondary to diabetes mellitus.

7.  Entitlement to service connection for "vein blood clots," claimed as secondary to diabetes mellitus.  

8.  Entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, or on account of housebound status.

9.  Entitlement to an effective date earlier than May 23, 1991 for the award of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to November 1979.

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2005 and October 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

For reasons which will become apparent, the appeal as to all issues exceptthat of entitlement to an effective date earlier then May 23, 1991 for the award of service connection for schizophrenia is being REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  VA will notify you if further action is required on your part.

FINDINGS OF FACT

1.  In a May 6, 1991 decision, the Board denied entitlement to service connection for schizophrenia.

2.  In a March 1997 decision, the Board determined that new and material evidence had been received sufficient to reopen the Veteran's previously-denied claim for service connection for schizophrenia, and remanded the case for further development.

3.  Following the RO's continued denial of the benefit sought, the case was returned to the Board, which, in a November 1997 decision, granted entitlement to service connection for schizophrenia.

4.  In a rating decision of December 1997, the RO effectuated the grant of service connection for schizophrenia, assigning an effective date of July 28, 1993.

5.  In a decision of February 14, 2003, the Board concluded that a VA Form 21-4138 received from the Veteran on May 23, 1991 included language which could reasonably be construed as showing an intent to request that his claim for service connection for schizophrenia be reopened, and, in so doing, assigned an effective date of May 23, 1991 for the award of service connection for schizophrenia.

6.  In correspondence of June 2007, the Veteran raised the issue of an effective date earlier then May 23, 1991 for the award of service connection for schizophrenia.

7.  The Veteran has raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the February 14, 2003 Board decision assigning May 23, 1991 as the proper effective date for the award of service connection for schizophrenia.

CONCLUSIONS OF LAW

1.  The decision of the Board in February 2003 which assigned an effective date of May 23, 1991 for the award of service connection for schizophrenia is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  The Veteran's claim for an effective date prior to May 23, 1991 for the award of service connection for schizophrenia is legally insufficient.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 3.105 (2010)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

For reasons which will become apparent, the Board is compelled to deny this appeal as a matter of law, and not based upon consideration of the evidentiary record.  No possible development of the record would affect the outcome of this decision.  Because no reasonable possibility exists that such development would aid in substantiating this claim, any deficiencies of Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating his claim).  

Earlier Effective Date

By way of background, and as noted above, in a decision of November 1997, the Board granted entitlement to service connection for schizophrenia.  In a rating decision of December 1997, the RO effectuated the Board's award of service connection for schizophrenia, assigning an effective date of July 28, 1993.  However, in a subsequent decision of February 2003, the Board assigned an earlier effective date of May 23, 1991 for the award of service connection for schizophrenia.  That decision has become final.

The Veteran now seeks an effective date earlier than May 23, 1991 for the award of service connection for schizophrenia.  In that regard, the effective date of an award based on an original claim or a claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a) (West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).

Where a rating decision is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  An unappealed decision issued by the Board is likewise final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  Where the Board affirms a determination by the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2010).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Absent a motion for reconsideration, only a request for revision premised on clear and unmistakable error could result in the assignment of an effective date earlier than that assigned by a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the Veteran is attempting to advance a claim for an earlier effective date for the award of service connection for paranoid schizophrenia.  However, as noted above, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2002); see Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.  

As noted above, the Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal regarding the Veteran's claim of entitlement to an effective date earlier than May 23, 1991 for the award of service connection for schizophrenia is dismissed.


REMAND

A review of the record in this case raises some question as to the exact nature and etiology of the remaining disabilities at issue, as well as the Veteran's potential entitlement to special monthly compensation based on the need for regular aid and attendance of another person or on account of housebound status.  

In that regard, service treatment records disclose that, while in service, the Veteran received treated for blisters on his feet, as well as for back pain.  While at the time of VA examinations in July 2005, it was noted that the Veteran's low back and skin disabilities were not secondary to his service-connected schizophrenia, no opinion was offered as to whether those disabilities had their origin during the Veteran's period of active military service, or were in some way the result of an incident or incidents of that period of active service.  Significantly, following the aforementioned VA examination of the Veteran's spine in July 2005, it was noted that evidence considered in forming the examiner's opinion consisted of "an extensive review of an apparently incomplete case file, with incomplete service medical records," which "precluded an appropriate record review."  Under the circumstances, the Board is of the opinion that additional VA examinations would be appropriate prior to a final adjudication of the Veteran's claims for service connection for disorders of the low back and feet.

The Board observes that, at the time of a period of VA hospitalization in June 1996, it was noted that the Veteran was "receiving Social Security."  Moreover, during the course of subsequent VA examinations in January and February 2010, it was once again noted that the Veteran was collecting Social Security benefits.  A review of the evidence of record discloses that the Veteran's claims folder does not at this time contain a copy of the determination granting Social Security disability benefits, or of the clinical records considered in reaching that determination.  Nor does the record reflect that VA has sought to obtain those records.  Where (as in this case), VA has actual notice that the appellant is receiving disability benefits from the Social Security Administration, and such information is arguably relevant, the duty to assist requires VA to obtain a copy of the decision and any supporting medical records upon which the award was based.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); see also Golz v. Shinseki, 590 3d. 1317 (Fed. Cir. 2010).

Finally, the Board notes that the Veteran last underwent a VA examination for the purpose of determining his potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person/housebound status in February 2010, approximately one year ago.  Inasmuch as the Veteran's entitlement to that benefit is premised in large part upon the severity of his service-connected disabilities, and the fact that the aforementioned development could potentially result in additional grants of service connection for other disabilities, the Veteran will be afforded an additional VA aid and attendance/housebound examination prior to a final adjudication of that claim.

Accordingly, in light of the aforementioned, the case is REMANDED to the RO/AMC for the following actions:  

1.  The RO/AMC should contact the Social Security Administration with a request that they provide a copy of the decision concerning the Veteran's claim for disability benefits.  Any medical records utilized in the award of Social Security disability benefits should likewise be requested.  Once obtained, all such information and records should be made a part of the Veteran's claims folder.

2.  Any pertinent VA or other inpatient or outpatient treatment records, subsequent to February 2010, the date of the most recent VA examination of record, should then be obtained and incorporated in the claims folder.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to the VA.  All attempts to procure such records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the file.  In addition, the Veteran and his representative should be informed of any such problem.

3.  The Veteran should then be afforded additional VA examination(s) by an appropriate specialist or specialists in order to more accurately determine the exact nature and etiology of the disabilities at issue.  The RO/AMC is advised that the Veteran must be given adequate notice of the date and place of any requested examination.  The Veteran is further to be advised that failure to report for a scheduled VA examination or examinations without good cause may have an adverse effect on his claim.  

As regards the requested examination(s), all pertinent symptomatology and findings should be reported in detail, and all appropriate studies should be performed.

Following completion of the aforementioned examination(s), the appropriate examiner or examiners should specifically comment as to whether the Veteran's current low back and/or skin disabilities at least as likely as not had their origin during the Veteran's period of active military service.  Should it be determined that the Veteran's current low back and skin disabilities did not have their origin during the Veteran's period of active military service, an additional opinion is requested as to whether any current low back and/or skin disability identified is at least as likely as not proximately due to, the result of, or aggravated by the Veteran's service-connected schizophrenia, or, in the case of the Veteran's current skin disorder, medication therefor.

The appropriate examiner or examiners should, additionally, specifically comment as to whether the Veteran's current diabetes mellitus is at least as likely as not proximately due to, the result of, or aggravated by his service-connected schizophrenia.  Should it be determined that the Veteran's diabetes mellitus is, in fact, in some way causally related to the Veteran's service-connected schizophrenia, an additional opinion is requested as to whether the Veteran's current hypertension, eye disorders (including glaucoma), foot/ankle disabilities, and/or "vein blood clots" are at least as likely as not proximately due, the result of, or aggravated by diabetes mellitus.  All such information and opinions, when obtained, must be made a part of the Veteran's claims folder.  Moreover, a complete rationale must be provided for any opinion offered.

Finally, the Veteran should be afforded an additional VA examination for the purpose of determining his potential entitlement to special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.  

The claims folder and a separate copy of this REMAND must be made available to and reviewed by the examiner(s) prior to completion of the examination(s).  In addition, a notation to the effect that this record review has taken place must be included in the examination report(s).

4.  The RO should then readjudicate the Veteran's claims for service connection, as well as his claim for special monthly compensation based on the need for the regular aid and attendance of another person or on account of housebound status.  Should the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claims for benefits since the issuance of the most recent SSOC in June 2010.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  _________________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2004).



